Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. Regarding the limitation “conversion device including a processor programmed to "generate a plurality of speaker clusters having specific adaptive matrices, which define a probability model, each of the plurality of speaker clusters indicating a relationship between speakers based on the acoustic information, the speaker information, and the phonological information by the determined parameter, and the plurality of clusters are generated and learned based on pairs of speakers that are located at positions located farthest apart from each other”  .
Examiner’s position is that the combination of Toru and Kim clearly discloses conversion device including a processor programmed to "generate a plurality of speaker clusters having specific adaptive matrices, (“Variation matrix” ) which define a probability model, (Section 0052, lines 1-4 “Clustering the speakers into M-numbered model variation groups from the speakers on the basis of a likelihood of the model variation) each of the plurality of speaker clusters (Section 0053, lines 1-2 “Plurality of speaker groups”) indicating a relationship between speakers based on the acoustic information, (Feature Vector) the speaker information, and the phonological information by the determined parameter, (Section 0069, lines 2-3- thus speech data) by the determined parameter. (Section 
(Section 0054, lines 17-24- thus ML models corresponding to M-numbered speaker groups in pairs are generated, regarding locations in the farthest from each other, see Section 0042, lines 17-20- thus “likelihood of the model variation” implies that the system shows how close and far the clusters are”)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        01/18/2022